Citation Nr: 0713650	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder. 

(A motion for revision or reversal of a July 1996 Board 
decision to deny service connection for a low back disorder 
on the basis of clear and unmistakable error (CUE) is 
addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection. 


FINDINGS OF FACT

1.  Service connection was denied for a low back disorder in 
July 1985.  The veteran did not perfect an appeal of that 
decision.

2.  The last final disallowance of the claim was by Board 
decision in July 1996.

3.  Evidence received since July 1996 does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection; instead, it is cumulative and redundant 
of evidence previously submitted.


CONCLUSIONS OF LAW

1.  The July 1985 RO decision is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1985).  

2. The July 1996 Board decision is the last final 
disallowance.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (1996).

3.  The evidence added to the record since the last final 
disallowance is not new and material; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2002, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to reopen the 
previously denied claim for service connection.  It 
specifically listed why the veteran's claim had been denied, 
and what type of evidence would be necessary to reopen it.  
The veteran replied with the name of a doctor who had treated 
him directly after service.  After researching the claim, the 
RO found in January 2003 that the veteran had previously 
reported treatment from this doctor in connection with his 
original claim, and further that the doctor was deceased, and 
his records were unavailable.  In July 2003, VA notified the 
veteran of the information and evidence necessary to 
substantiate his underlying service connection claim.  It 
explained about the information and evidence that VA would 
seek to provide and the information and evidence that the 
veteran was expected to provide.  This information was 
provided prior to the denial of the veteran's claim. 

While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised periodically during the long course of the appeal to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  Although such 
notices were delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in March 2004, without taint from prior 
adjudications.  Thus, the veteran has been able to 
participate effectively in the processing of his claim and 
the timing of the notices did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the veteran a 
VA examination or seek a medical opinion if the claim is not 
reopened.  38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2005).  As discussed above, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted, an 
exam and/or opinion is not required.

New & Material Evidence

The veteran seeks service connection for his current low back 
disorder that he contends is the result of an in-service 
accident in which he was crushed between two tractors.  By 
rating decision dated in July 1985, the RO denied the 
veteran's claim on the basis that his service medical records 
did not show incurrence of a back injury, and that his 
discharge examination was negative for history or current 
complaints of a back injury.  Further, the RO found that 
degenerative disc disease was not shown within one year of 
the veteran's separation.  The veteran did not perfect an 
appeal with respect to this decision.  In October 1985, the 
RO reconsidered the decision, as service medical records not 
previously before the agency confirmed the in-service 
accident.  The denial was continued, however, as the back 
injury in service was considered acute and transitory and not 
related to the current diagnosis. 

The veteran attempted to reopen his claim in March 1992, by 
submitting additional medical evidence.  The RO reopened and 
denied the claim in October 1993, and the veteran perfected 
an appeal.  The Board denied the veteran's appeal by decision 
dated in July 1996.  A motion for reconsideration was denied 
in May 1998.  The Court of Veterans Appeals affirmed the 
Board's 1996 denial in November 1997.

Applicable law provides that the July 1985 RO decision that 
was unappealed is final.  38 C.F.R. §§ 3.160, 19.129, 19.192 
(1985).  The July 1996 Board decision is also final.  
38 C.F.R. §§ 3.156, 20.1100 (1996); see also Jackson v. 
Nicholson, 449 F.3d 1204 (2006) (holding that "final 
appellate decision" as used in 38 C.F.R. § 3.156(b) means a 
decision by the Board of Veterans Appeals, not a decision by 
the Court).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 (West 2002). 

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
This means that only evidence received since the July 1996 
Board denial will be reviewed. 

Since the Board's denial, the veteran has submitted his own 
lay statements, which  outline his arguments and conclude 
that there is a medical nexus between his current disability 
and his service.  He also has submitted medical evidence, to 
include copies of service medical records and post-service 
records dating from 1988.  He has submitted copies of VA 
regulations and copies of previous correspondence from VA 
regarding his claim.  Additionally, he has added news 
articles to the claims file, describing the VA claims 
process.  

None of these items meets the criteria for new and material 
evidence.  The veteran's arguments, though they have changed 
over the years, do not constitute new evidence.  See Untalan 
v. Nicholson, 20 Vet. App. 467 (2006) (holding that new 
arguments based on evidence already of record at time of 
previous decision do not constitute presentation of new 
evidence).  Nor are his own statements finding a causative 
link between his current disability and his service 
considered to be material.  Although evidence proffered by 
the claimant to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality, there is no 
presumption of competency.  Unless there is a showing that 
the veteran is qualified through specialized education, 
training, or experience to offer medical diagnoses, 
statements, or opinions, such statements are not credible, 
and therefore not material.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The medical evidence that the veteran submitted is 
duplicative, and by its very nature, is not new and material 
as it is cumulative and redundant of evidence already of 
record prior to the last final disallowance in 1996.  The 
same medical records that the veteran submitted in March 1998 
appear earlier in the file, date stamped in March 1992.  The 
veteran's service medical records have been of record since 
October 1985.  

The copies of VA regulations and of prior correspondence from 
VA to the veteran are not material to reopening his claim.  
Specifically, these records do not establish that the veteran 
has a current disability that is medically related to his 
service, or that degenerative changes were established within 
one year of separation.  The same is true of the news 
articles that the veteran has presented.  While relevant to 
claims generally, these pieces of evidence are not material 
to the reason that the veteran's claim was originally denied. 
Therefore, they are not material and cannot serve to reopen 
the veteran's claim.

In sum, the veteran has not submitted new and material 
evidence sufficient to reopen his previously denied claim.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
His application to reopen must be denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a back disorder is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


